 1 MCGREGOR W. SCOTT
   United States Attorney
 2 HENRY Z. CARBAJAL III
   Assistant United States Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, CA 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5
   Attorneys for the
 6 United States of America

 7

 8                             IN THE UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                           CASE NO. 1:18-cr-00261 LJO-SKO
12                                Plaintiff,             STIPULATION TO CONTINUE
                                                         STATUS CONFERENCE; FINDINGS
13   v.                                                  AND ORDER
14   LORENE DEANDA,                                      DATE: April 1, 2019
                                                         TIME: 1:00 p.m.
15                                Defendant.             JUDGE: Hon. Sheila K. Oberto
16

17
                                               STIPULATION
18
            The United States of America, by and through its counsel of record, and defendant, by and
19
20 through her counsel of record, hereby stipulate as follows:

21          1.      By previous order, this matter was set for status conference on January 7, 2019 at

22 1:00 p.m.

23
            2.      By this stipulation, defendant now moves to continue the status conference until
24
     April 1, 2019 at 1:00 p.m. before Judge Oberto, and to exclude time between the date of this
25
     stipulation and April 1, 2019 under 18 U.S.C. §§ 3161(h)(7)(A) and 3161(h)(7)(B)(i), (ii) and (iv).
26
     The government joins in this request.
27

28          3.      The parties agree and stipulate, and request that the Court find the following:
                                                        1
29

30
            a.      The government has represented that the discovery associated with this case currently
 1
     includes several thousand pages of discovery, including a significant volume of financial records,
 2

 3 investigative reports and related documents. This discovery has been either produced directly to

 4 counsel and/or made available for inspection and copying. The government also anticipates

 5 production of significant supplemental discovery in the near future.

 6
            b.      Counsel for defendant desires additional time in preparation of this case. Defense
 7
     counsel needs additional time to conduct further investigation, review the extensive and voluminous
 8
     discovery, and communicate with their client. Thus, the requested continuance will conserve time
 9

10 and resources for the parties and the Court.

11          c.      Counsel for defendant believes that failure to grant the above-requested continuance

12 would deny them the reasonable time necessary for effective preparation, taking into account the

13 exercise of due diligence.

14
            d.      The government does not object to, and agrees with, the requested continuance.
15
            e.      Based on the above-stated findings, the ends of justice served by continuing the case
16
     as requested outweigh the interest of the public and the defendant in a trial within the original date
17

18 prescribed by the Speedy Trial Act.

19          f.      For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161, et

20 seq., within which trial must commence, the time period of the date of this stipulation to April 1,

21
     2019, inclusive, is deemed excludable pursuant to 18 U.S.C. §§ 3161(h)(7)(A) and 3161(h)(7)(B)(i),
22
     (ii) and (iv) because it results from a continuance granted by the Court at defendant’s request on the
23
     basis of the Court's finding that the ends of justice served by taking such action outweigh the best
24
     interest of the public and the defendant in a speedy trial.
25
26          4.      Nothing in this stipulation and order shall preclude a finding that other provisions of

27 the Speedy Trial Act dictate that additional time periods are excludable from the period within which

28
                                                         2
29

30
     a trial must commence.
 1
            IT IS SO STIPULATED.
 2

 3 DATED:           January 3, 2019

 4
                                            /s/Reed B. Grantham
 5                                          REED B. GRANTHAM
                                            Counsel for Defendant
 6                                          LORENE DEANDA

 7
     DATED:         January 3, 2019
 8
 9                                          /s/ Henry Z. Carbajal III
                                            HENRY Z. CARBAJAL III
10                                          Assistant United States Attorney

11

12                                                 ORDER

13
            The parties’ stipulated request for a continuance of the status conference to April 1, 2019, is
14
     GRANTED. The time period of the date of this order to April 1, 2019, inclusive, is deemed
15
     excludable pursuant to 18 U.S.C. §§ 3161(h)(7)(A) and 3161(h)(7)(B)(i), (ii) and (iv) because it
16
     results from a continuance granted by the Court at defendant’s request on the basis of the Court’s
17
     finding that the ends of justice served by taking such action outweigh the best interest of the public
18
     and the defendant in a speedy trial.
19
20
     IT IS SO ORDERED.
21

22 Dated:      January 3, 2019                                    /s/   Sheila K. Oberto              .
                                                        UNITED STATES MAGISTRATE JUDGE
23

24

25
26

27

28
                                                        3
29

30
